Citation Nr: 0414775	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  00-15 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected fibromyalgia, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected hiatal hernia with acid reflux disease, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an effective date earlier than December 
23, 2000 for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

5.  Entitlement to an effective date earlier than December 
23, 2000 for the award of basic eligibility for Dependents' 
Educational Assistance under chapter 35, title 38, United 
States Code.




REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at law


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to 
September 1969.  Service in Vietnam is indicated by the 
evidence of record.

The procedural history of this appeal is lengthy and 
complicated.  For the most part, this history was set forth 
in detail in the Board's July 2003 remand and will not be 
repeated herein except where otherwise noted in the body of 
this decision.

This case was most recently before the Board of Veterans' 
Appeals (the Board) in July 2003.  At that time, the Board 
remanded the case to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska for development in 
accordance with a January 2003 Order of the United States 
Court of Appeals for Veterans Claims (the Court).  The 
development has been accomplished, and the case is once again 
before the Board.  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by social isolation, 
frequent intrusive thoughts, a depressed mood and sleep 
disturbance, causing social and occupational deficiencies in 
most areas, and particularly due to his inability to continue 
working part-time as a school bus driver due to stress.

2.  The veteran's fibromyalgia is nearly constant and 
refractory to therapy.

3.  The veteran's hiatal hernia with acid reflux disease is 
not productive of considerable or severe impairment of 
health.

4.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected PTSD, 
fibromyalgia or hiatal hernia with acid reflux, so as to 
render impractical the application of the regular schedular 
standards.

5.  The date of receipt by VA of the veteran's claim for TDIU 
was December 15, 1997.  No prior claim for TDIU was pending 
on that date.

6.  After deferring adjudication of his TDIU claim on several 
occasions, the RO in April 2000 denied entitlement to TDIU; 
the veteran received notice of this action by SSOC issued in 
April 2000 in reply, the veteran's former representative 
filed a NOD to this decision in May 2000.

7.  The veteran filed a statement in January 2001 indicating 
that he stopped working entirely on December 22, 2000; 
interpreting this statement as a new claim for TDIU, the RO 
in October 2001 granted entitlement to TDIU and basic 
eligibility for chapter 35 benefits effective from December 
23, 2000.

8.  The record shows that the veteran continuously prosecuted 
an appeal of the TDIU claim from the date of his December 15, 
1997 claim with the timely filing of his NOD to the RO's 
denial of this claim by the April 2000 rating decision.


CONCLUSIONS OF LAW

1.  The veteran's PTSD is 70 percent disabling pursuant to 
the schedular criteria.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2003).

2.  The criteria for a disability rating above 20 percent for 
fibromyalgia have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2003); Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

3.  The criteria for a disability rating in excess of 10 
percent for a hiatal hernia with acid reflux disease have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2003); Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

4.  Referral of the veteran's claim for increased ratings for 
PTSD, fibromyalgia and hiatal hernia with acid reflux for 
extraschedular consideration is not warranted.  38 C.F.R. 
§ 3.321(b) (2003).

5.  An earlier effective date for the award of TDIU and 
eligibility for chapter 35 benefits is warranted from 
December 15, 1997, but no earlier.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence relevant to the claims at issue on appeal.

Preliminary matters

The Veterans Claims Assistance Act of 2000 (VCAA)

As alluded to in Introduction, the Court remanded this case 
in January 2003 to ensure compliance with the VCAA.  The 
Board in turn remanded this case on July 9, 2003 so that VCAA 
compliance could be accomplished.  

The record shows that compliance with the Court's order was 
accomplished via a letter sent to the veteran in November 
2003, which provided him notice of the duty-to-notify and 
duty-to-assist provisions of the VCAA, to include notice of 
who was responsible for obtaining evidence deemed relevant to 
the claim, pertinent to the issues on appeal.  The Board 
therefore finds that the notification requirement of the VCAA 
has been satisfied.  See 38 U.S.C.A. § 5103 (West 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [letter 
to claimant describing potentially helpful evidence but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

Moreover, in light of the extensive development undertaken in 
connection with this appeal, it appears that VA's duty to 
assist has been satisfied.  The veteran has been accorded VA 
examinations with respect to the disabilities at issue on 
appeal, and that following completion of the additional 
development ordered by the Board in its recent remand, the 
claims were readjudicated in a supplemental statement of the 
case issued in January 2004.

Crucially, it is noted that the veteran has, on multiple 
occasions over the course of this appeal (in July 1998, in 
April 2002 and again in June 2003), indicated that he had no 
further evidence to submit and desired a decision on his 
claims.  There is no subsequent communication by or on behalf 
of the veteran that suggests that there is any reason to 
undertake further development of any issue on appeal.  See 
Wensch v. Principi, 15 Vet. App. 362 (2001) [citing Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) for the holding that 
VCAA does not apply where there is extensive factual 
development, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that further assistance would aid in substantiating claim].  
Additionally, the Board notes that there is no indication 
from any document in the claims file that there exists other 
pertinent evidence which has a bearing on this case and which 
has not been obtained.  As a result, the Board finds no 
reason to hold up a decision on this appeal given the 
development actions taken in connection with this appeal and 
given the veteran's indicated desire to have his claims 
decided.

In view of the foregoing, the Board is unable to identify how 
any other development would enhance the inquiry at this 
point, the therefore, the Board will proceed to a disposition 
of the case without further delay.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).

Standard of review

In a merits-based review of a claim, the Board has the duty 
to assess the credibility and weight given to the evidence.  
See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) and cases 
cited therein.  Once the evidence is assembled, the Board 
must determine whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990) and Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but rather may reach a medical conclusion 
only on the basis of independent medical evidence in the 
record or adequate quotation from recognized medical 
treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the "reasons or 
bases" requirement of 38 U.S.C. § 7104(d)(1).  A remand is 
meant to entail a critical examination of the justification 
for the decision."  While the Board's analysis of the issues 
subject to the Court's order has been undertaken with that 
obligation in mind, the Board also notes that the Court's 
order noted no specific defects in the Board's September 2002 
decision.  The only basis for the remand was to ensure 
compliance with the VCAA, which as detailed above has now 
been accomplished.

Increased Rating Claims

The veteran is seeking entitlement to increased ratings for 
his service-connected PTSD, fibromyalgia and hiatal hernia 
with acid reflux disease.  In essence, he contends that these 
disabilities are more disabling than currently evaluated.

Pertinent law and regulations

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003) [general rating considerations; 
essentials of evaluative ratings].  Specific schedular 
criteria will be set forth where appropriate below.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2003) [higher of two 
evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  See 
38 C.F.R. § 4.21 (2003) [application of rating schedule].

Assignment of diagnostic codes

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's service-connected psychiatric disorder is rated 
under Diagnostic Code 9411 [PTSD], while his two other 
service-connected disabilities at issue on appeal are rated 
under the specific diagnostic codes germane thereto, 
Diagnostic Code 5025 for fibromyalgia, and Diagnostic Code 
7346 for hiatal hernia with acid reflux.  The Board finds 
these codes are the most appropriate diagnostic codes because 
they pertain specifically to the diagnosed disabilities in 
question.  The Board can identify nothing in the evidence to 
suggest that another diagnostic code would be more 
appropriate for these disabilities, and the veteran has not 
requested ore even suggested that another diagnostic code 
should be used.

1.  Entitlement to an increased evaluation for PTSD, 
evaluated as 50 percent disabling.

Pertinent law and regulations 

Specific schedular criteria - PTSD

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2003).

The provisions of Diagnostic Code 9411 read as follows: 

100% Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own 
name.

70% Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

GAF

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing American Psychiatric Association's DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition 
(DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
and 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).  A 
score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  A score of 11 to 20 denotes 
some danger of hurting one's self or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement) or occasionally fails to maintain 
minimal personal hygiene (e.g., smears feces) or gross 
impairment in communication (e. g., largely incoherent or 
mute).  A score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others or there 
is persistent inability to maintain minimal personal hygiene 
or serious suicidal acts with clear expectation of death.  
See 38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes].

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, see also Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) [where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern].

Service connection was granted for PTSD in an August 1997 VA 
rating decision.  A 30 percent disability rating was 
assigned, which rating was later increased to 50 percent.   

The veteran underwent VA examinations to ascertain the 
severity of his PTSD in February 1998, December 1998, July 
1999, October 1999 and May 2001.  His symptoms included 
flashbacks, nightmares, difficulty sleeping, hypervigilance 
and an increased startle response.  He usually avoided 
situations that reminded him of Vietnam and interpersonal 
relationships.  He experienced chronic anxiety and depression 
related to his feelings of guilt over Vietnam, and his 
anxiety contributed to numerous physical symptoms including 
muscle pain, fatigue, tension headaches, and an irritable 
bowel.  However, on the mental status evaluations given on 
each of these examinations, the veteran was consistently 
found to be appropriately dressed and groomed.  Furthermore, 
it was consistently reported that he had good hygiene and 
exhibited normal movements and mannerisms.  Although his 
affect and mood were depressed, his thought process was 
clear, coherent, and organized.  There was also no reported 
accounts of hallucinations or delusions, and he denied 
suicidal or homicidal ideations.

Additionally, these VA exams documented that the veteran's 
memory and judgment were intact and his attention and 
concentration were good.  It was noted, however, that he had 
a long history of employment difficulty, particularly with 
ability to hold down a full-time job; in lieu of full-time 
work, he had instead maintained part-time employment as a 
school bus driver for many years.  The veteran was diagnosed 
with PTSD on these exams and his GAF score was reported to 
range from 55 to 70 upon examinations in 1998 and 1999.  Upon 
VA examination in May 2001, his GAF was estimated to be 47.

Regarding the degree of impairment noted on above-cited VA 
exams, the Board notes that the veteran's impairment due to 
PTSD was described as only mild to moderate on the July 1999 
exam, but moderate to serious, with serious impairment in 
social and occupational functioning, on the VA exams 
conducted in December 1998 and October 1999.  It is noted as 
well that in a July 1999 letter, a VA physician reported that 
the veteran's GAF score was more likely 42 and that his 
symptoms fell in the serious range.

On the VA exam in May 2001, the examiner stated that the 
veteran's PTSD was stable to slightly worsening due to the 
emergence of paranoid ideation, which the examiner noted in 
the exam report as involving feelings of hypervigilence and 
suspiciousness about strangers (e.g., if he sees an unknown 
car or van in the neighborhood, he would worry that he was 
being staked out or surveilled).  At that time, the veteran 
related that he had quit his part-time school bus driver job 
in December 2000.

The VA outpatient records obtained as a result of the Board's 
July 2003 remand reflect extensive follow-up treatment and 
evaluation for the veteran's PTSD from 1996 through January 
2004.  Similar to the above, the veteran's GAF scores noted 
over this period of time ranged from the mid-40's to the mid-
50's, with a low score of 45 (December 1999) and a high score 
of 58 (noted on two occasions, December 2000 and January 
2001).  The most common GAF score was 55, which was recorded 
on 15 separate occasions.

These reports also documented that the veteran was 
consistently well-groomed, with no reported abnormalities in 
thought processes (rational, goal-directed) or significant 
problems with memory (only on two occasions over the course 
of eight years of regular follow-up treatment were memory 
problems indicated, in April 2003, when he stated that he had 
trouble remembering what he wanted to say and in April 1997, 
when he forgot how to get to his session and was late as a 
result).  Furthermore, there are no accounts whatever in 
these VA treatment reports of any auditory, hallucinatory or 
suicidal ideations.  Regarding his speech, the vast majority 
of the reports documented normal speech, although he had two 
instances when his speech was described as "halting" 
(February 2003) and "slightly dyspneic" (August 2002, 
although it was noted on this occasion that he was using an 
inhaler).

However, the VA treatment reports dated in 1996-2004 
consistently documented that he had a depressed mood, and 
that in several instances, he had trouble sleeping due to 
intrusive thoughts and/or nightmares of his Vietnam 
experiences.  And some of the older reports dated in 1997 
indicated he was feeling paranoid and mistrustful The more 
recently-dated reports dated in 2002-03 indicated that he was 
then most concerned with the personal problems of his 
children, and particularly, a contentious legal-custody 
battle involving several grandchildren, which he was 
depressed about (noted on a report dated in November 2002).

The Board obtained medical records from the Social Security 
Administration (SSA).  The veteran underwent a psychological 
evaluation in September 2000 by a private psychologist.  At 
that time, he was diagnosed with chronic PTSD and generalized 
anxiety disorder and given a GAF score of 50.  Findings on 
the veteran's mental status examination essentially mirrored 
those findings noted above in the VA examination and 
outpatient reports.  The psychologist for SSA added that the 
veteran had nightmares of his Vietnam experiences every 
couple of weeks and was bothered by loud noises and intense 
stimuli.  As for his home life, it was reported that he slept 
in his own bed so as to avoid disturbing his wife's sleep or 
possibly hurting her during a nightmare.  Moreover, he 
indicated that the veteran had trouble remembering things and 
had over the past ten years isolated himself further from the 
outside world.

In addition, the SSA psychologist noted that the veteran 
reported frequent suicidal ideation, but without an actual 
plan or history of attempts.  All of these problems were 
considered by the examiner to have resulted in a marked 
impact on his social, occupational and marital functioning.

In his concluding remarks, the SSA psychologist proffered 
that the veteran's prognosis was very poor absent intensive 
cognitive behavior therapy to deal with his social insecurity 
and isolation.  Further, he stated that the treatment he had 
received to date through VA did not appear to improve his 
condition to any large degree, and in fact, it appeared that 
he had continued to decompensate in the form of self-imposed 
isolation.

Notwithstanding the findings reported above, the SSA 
concluded that the evidence was not consistent for a claim of 
marked psychological limitations, and for these reasons, he 
was not found disabled due to his PTSD.  It was noted that 
the veteran had the classic PTSD-type symptoms of flashbacks, 
nightmares, avoidance of social contact and stimuli related 
to Vietnam, and increased startle response, but that these 
symptoms had not prevented him from working, including 
driving a school bus, where according to the SSA the kind of 
chaos that would tend to aggravate his startle response would 
be expected.



Analysis

As noted above, the veteran is seeking an increased 
disability rating for his service-connected PTSD, which is 
currently evaluated as 50 percent disabling under Diagnostic 
Code 9411.  He essentially contends that the symptomatology 
associated with his PTSD is more severe than is contemplated 
by the currently assigned rating.

At the outset of the Board's discussion, it is noted that 
both VA and SSA examiners have commented on the existence of 
physical symptoms which have been related to the anxiety the 
veteran experiences from his PTSD.  Service connection has 
been established on a secondary basis for these diagnosed 
conditions, in particular aggravation of  fibromyalgia and 
aggravation of gastrointestinal symptomatology.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) [additional disability 
resulting from the aggravation of a non service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a)].  The veteran has 
been assigned separate disability ratings for those 
disorders, which will be discussed below.  Consideration of 
these symptoms in rating the veteran's PTSD would result in 
improper pyramiding.  See 38 C.F.R. § 4.14 (2003).  
Accordingly, the Board's discussion will be limited to the 
psychiatric symptomatology which has been described by the 
veteran and identified by health care providers.

Crucial to the Board's determination is the medical evidence 
described above.  This medical evidence, which is extensive, 
is consistent in describing an individual which is troubled 
by PTSD symptomatology (flashbacks, nightmares, difficulty 
sleeping, hypervigilance, increased startle response, social 
isolation and anxiety and depression).  Although there is 
evidence of ongoing outpatient treatment for PTSD, it does 
not appears that the veteran has been psychiatrically 
hospitalized for this disorder.  

It appears from the evidence of record that the veteran's 
PTSD has been manifested by a chronically depressed mood, 
suicidal ideations (but without plan), sleep disturbance, and 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting).  Regarding his work history, the 
record shows that veteran had been able to function for 
nearly twenty years as a part-time school bus driver.  
However, it appears now that he is no longer working, even 
part-time, since June or July 2001 due to stress.  The 
evidence shows that even a limited work schedule was indeed 
stressful for him, requiring at one time his switching to 
driving a small bus with fewer children.  And in support of a 
finding that he can no longer handle this job anymore is the 
SSA medical consultant's October 2000 statement which 
indicated that driving a school bus would entail "a kind of 
chaos that would tend to aggravate his startle response".

The Board has also reviewed the GAF scores documented in the 
veteran's medical records.  These GAF scores fairly 
consistently range closer to the "serious" level of 
impairment (the most common score are in the mid-50's range, 
although there are several scores in the low 40's).

The evidence, taken as a whole, persuades the Board that the 
veteran's PTSD has caused impairment that could be described 
as significant with respect to both social and occupational 
deficiencies in most areas, and accordingly, finds that a 
70 percent rating is warranted.  In this regard, the Board 
accords significant probative value to the more recent VA 
examinations conducted in October 1999 and May 2001, which 
clearly describe an increasing level of disability caused by 
the PTSD compared to the a prior VA examination in July 1999, 
in part because of the emergence of paranoid ideation about 
strangers noted during the 2001 examination.

Moreover, the Board accords significant probative value to 
the more recent SSA and VA outpatient reports (dated from 
2000 to the present) which reflect that the veteran had to 
quit working as a part-time school bus driver upon conclusion 
of the 2000-01 school year due to stress, and he had to quit 
even after taking a less stressful assignment driving a 
smaller bus with fewer children several years earlier.  In 
looking at the entire record, it is clear that the veteran 
can no longer work due to his PTSD, as manifested by 
increasing social isolation, frequent intrusive thoughts, a 
depressed mood, and sleep disturbance.

The Board is also persuaded that an increased disability 
rating is warranted in this case by the VA examiner's comment 
on the July 1999 exam that the veteran's PTSD symptoms were 
in the "serious range" and therefore were consistent with a 
lower GAF score (42).

In short, the Board believes that the evidence of record 
demonstrates a disability picture which more closely 
approximates that for a 70 percent rating.  See 38 C.F.R. 
§ 4.7 (2003). 

The Board further concludes, for reasons stated immediately 
below, that the preponderance of the evidence is against an 
evaluation greater than 70 percent for PTSD.  The evidence 
does not show such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

In determining that a 100 percent disability rating is not 
warranted, the Board relies on the veteran's own statements 
and on the medical evidence of record.  As to the former, the 
veteran himself does not appear to endorse symptoms of the 
overall severity required for a 100 percent rating.  In 
addition, the clinical findings reported and discussed above 
are generally consistent in not describing impairment of 
thought processes required for the assignment of a 100 
percent rating, and the veteran himself does not appear to 
contend that his thought processes are impaired to that 
extreme.

Moreover, there are no documented instances of neglect of 
self-care, and the evidence on the whole does not reflect 
symptoms demonstrating "gross" psychiatric impairment in  
thought processes or communication, persistent delusions or 
hallucinations, inappropriate behavior, persistent danger of 
hurting self or others, disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name have not been documented.

The evidence also does not show symptoms consistent with 
impaired impulse control (such as unprovoked irritability 
with periods of violence).  There have been several instances 
reported of the veteran being angry, but there is no evidence 
showing that the veteran has been violent with anyone.  
Additionally, the evidence is not consistent with spatial 
disorientation.  The veteran has consistently been found to 
be properly oriented on all of his mental status exams.

The Board finds that the veteran clearly has some difficulty 
with respect to relationships.  He has to some degree 
isolated himself from the community in general.  However, 
despite the demonstrated difficulties with respect to social 
relationships, the veteran is clearly able to function 
socially, as has been demonstrated by the maintenance of 
functional family relationships with his wife of over 40 
years and with his children and grandchildren, who he 
obviously cares very much about.  Hence, while the veteran 
may be withdrawn and having difficulty coping with others, 
the evidence does not demonstrate total social impairment.

In the Board's judgment, the evidence shows that his PTSD has 
consistently been manifested by less than total psychiatric 
impairment.  The veteran has a chronically depressed mood and 
has certain impaired day-to-day functioning due to increasing 
social isolation, frequent intrusive thoughts, poor sleep and 
a depressed mood, as described above.  Although these 
problems are undoubtedly causing him difficulty maintaining 
effective relationships with his wife and family at the 
present time, particularly, in regard to his social 
isolation, they are not productive of total psychiatric 
impairment.

The Board is of course cognizant of the provisions of 38 
C.F.R. § 4.21 (2003) [it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified; findings sufficiently 
characteristic to identify the disease and the disability 
therefrom are sufficient; and above all, a coordination of 
rating with impairment of function will be expected in all 
cases].  See also Mauerhan v. Principi, 16 Vet. App. 436 
(2002) [criteria set forth in the rating formula for mental 
disorders do not constitute an exhaustive list of symptoms, 
but rather are examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating].  An overview of the veteran's reported 
symptomatology, in the Board's judgment, does not disclose 
symptoms of such level of severity as to approximate total 
social and industrial impairment.  Indeed, neither the 
veteran nor his attorney appear to contend impairment at such 
a profound level, and there is nothing in the appellate 
record that demonstrates that the veteran is impaired to such 
a degree that he is totally impaired occupationally and 
socially.

The GAF scores described above further support the Board's 
conclusion.  The medical reports show that these scores 
ranged mostly in the mid-50's, with a couple of lower scores 
in the 40's and a higher score of 70.  In reviewing the 
evidence, the Board finds that a fair number of the veteran's 
GAF scores fall in the range of what is characterized as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job), especially the ones which the 
Board finds more probative, as noted above.  However, the 70 
percent rating which the Board has assigned contemplates 
precisely such symptoms, which are productive of compensates 
deficiencies in most areas of occupational and social 
impairment.

The veteran's GAF scores, which as noted above are in the 40s 
and 50s, when read together with all the pertinent evidence, 
do not show that his PTSD is productive of total social and 
occupational impairment.  The Board observes in passing that 
it appears GAF scores in the 30s and lower describe pathology 
which approximate the VA rating criteria for a 100 percent 
rating.  See the discussion of GAF scores above.

In short, the evidence supports the assignment of a 70 
percent rating.  For reasons expressed above, the Board does 
not believe that the rating criteria for a 100 percent 
schedular rating have been met, and a preponderance of the 
evidence is against the claim on that point.  The matter of 
the veteran's entitlement to an increased disability rating 
on an extraschedular basis will be discussed below.



2.  Entitlement to an increased disability rating for 
fibromyalgia, evaluated as 20 percent disabling.

Relevant law and regulations

Schedular criteria

The Rating Schedule provides that fibromyalgia with 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms that requires continuous 
medication for control warrants a 10 percent rating.  When 
the symptoms of fibromyalgia are episodic, with the 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but are present more 
than one-third of the time, a 20 percent rating is assigned.  
A 40 percent rating, the highest available under this code, 
requires evidence that the fibromyalgia is constant, or 
nearly so, and refractory to therapy.  Widespread pain means 
pain in both the left and right sides of the body that is 
both above and below the waist, and that affects both axial 
skeleton (i.e. cervical spine, anterior chest, thoracic 
spine, or low back) and the extremities.  38 C.F.R. § 4.71a, 
Diagnostic Code 5025, including Note (2003).

DeLuca considerations

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45 and 4.59.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and § 4.45 are applicable.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, as in the case 
here with respect to the fibromyalgia and hiatal hernia 
disabilities, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

Factual background

In an April 2000 rating decision, the RO granted service 
connection for fibromyalgia secondary to the veteran's 
service-connected PTSD in accordance with 38 C.F.R. § 3.310 
and Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Pursuant to 
Allen, compensation is allowable for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  See Allen, 7 
Vet. App. at 448; see also 38 C.F.R. § 4.22.

The RO based its grant of service connection primarily on the 
report of a VA examination conducted in December 1999.  On 
that exam, the veteran complained of stiffness in his back 
and legs, particularly in the mornings.  He also experienced 
unexplained fatigue on a daily basis.  Clinical evaluation 
revealed that the fibromyalgia was currently active, and 
involved tightness of the muscles in the legs, shoulders, 
arms, and neck.  The examiner commented that the veteran's 
PTSD aggravated his fibromyalgia, and he estimated that the 
degree of aggravation was 50 percent.

Based on these findings, the RO concluded that the veteran's 
fibromyalgia could be service connected based on aggravation 
per Allen.  The RO further determined that the fibromyalgia, 
in toto, met the criteria for a 20 percent rating under 
Diagnostic Code 5025.  However, in accordance with Allen, the 
RO compensated him only for the degree of disability above 
that which existed prior to the aggravation, which according 
to the VA examiner was 50 percent of the total disability.  
Accordingly, the RO assigned a 10 percent disability rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5025 effective from 
the date of claim filed for this disability by the veteran, 
September 7, 1999.

Thereafter, the RO determined that the veteran's 
fibromyalgia, in toto, met the criteria under Diagnostic Code 
5025 for the maximum 40 percent rating effective from August 
22, 2000.  In a VA outpatient report on that date, the 
veteran reported  of difficulty sleeping at night and 
increasing fatigue over the past year.  He reported that his 
fibromyalgia was worse in the shoulder muscles, elbows, 
writs, and lower back.  He also stated that he had seen a 
massage therapist and found relief on the first visit, but 
increased pain the second time he went for treatment.  As a 
result, he did not seek further treatment with the massage 
therapist.  He also stated that he tried seeing a 
chiropractor, but experienced similar results.  The veteran 
added that he used heat packs, hot tub and light massage for 
pain relief.  On examination on August 22, 2000, the veteran 
had diffuse tenderness over the wrists, shoulders, elbows, 
and lower back, with decreased elbow extension range of 
motion. 

The RO also considered the report of a VA physical 
examination conducted in May 2001.  Clinical findings on that 
examination were essentially unchanged compared to the August 
2000 outpatient report; specifically, the examiner found that 
the veteran's condition was currently active, with 
involvement of the neck, scapula, forearm, midarm, back, 
lower back, hips, and calf with tenderness.  The veteran 
reported flare-ups of his symptoms in cold weather or with 
any kind of increased physical activity.  He also reported 
current use of pain medication, muscle relaxants and a 
sleeping pill at night to help with his sleeping difficulty.  
Objectively, however, the examiner found that the veteran's 
muscle strength was 5/5, equal and symmetrical.  The 
diagnosis was fibromyalgia with persistent symptoms.

Based on these findings, the RO determined in a SSOC dated in 
November 2001 that the veteran's fibromyalgia was essentially 
constant, or nearly so, and refractory to therapy, and that 
the disability could be rated 40 percent disabling.  In 
accordance with Allen, the veteran was compensated only for 
the degree of disability based on aggravation, 20 percent, 
from the date of the August 22, 2000 VA outpatient treatment 
report.

As noted above, the Board obtained additional VA and SSA 
medical records as a result of its Court-ordered remand of 
July 2003.  Most of the VA outpatient reports dated from 1996 
through January 2004 concerned ongoing treatment and 
evaluation for the veteran's PTSD; however, there are 
multiple references to treatment for his fibromyalgia 
condition between September 1998 and November 2002.
Additionally, the SSA found the veteran disabled primarily 
due to fibromyalgia from May 2000.  Included with the SSA 
records was a medical examination and narrative report dated 
in September 2000, which found that the veteran's predominant 
problem by far was his fibromyalgia.

Analysis

In reviewing the medical evidence, the Board concludes, as 
did the RO, that the symptoms related to the veteran's 
fibromyalgia are almost constant and refractory to therapy, 
which meets the diagnostic criteria for a 40 percent rating 
under Diagnostic Code 5025, the maximum rating provided for 
this disability.  As noted above, the VA and SSA records show 
treatment for active symptoms of the veteran's fibromyalgia 
on many occasions, specifically, in September 1998, October 
1998, May 1999, July 1999, October 1999, and July 2000, which 
in the Board's view reasonably supports a finding of a nearly 
constant condition refractory to therapy, notwithstanding 
several treatment modalities, all of which appear to have 
been less than optimal.

Since the veteran's fibromyalgia corresponds to the 
diagnostic criteria under Diagnostic Code 5025 for the 
maximum 40 percent rating, the question which must be 
answered is how much of that rating may be assigned under 
Allen, supra, based on aggravation of the fibromyalgia by the 
veteran's service-connected PTSD.  The veteran has not 
presented specific argument on this question.

After having carefully considered the matter, the Board 
believes that the disability compensation rating to be 
assigned for the veteran's service-connected fibromyalgia is 
20 percent, which represents the estimated degree of 
aggravation caused by this disability due to the veteran's 
service-connected PTSD as found by the VA examiner in 
December 1999.  There is no evidence to the contrary.

With regard to the December 1999 medical finding, the Board 
notes that neither the veteran nor his attorney have alleged 
that the degree of aggravation attributable to this 
disability is any higher, or for that matter lower, than the 
estimated 50 percent found by this VA examiner, and the Board 
finds no other competent evidence on file to the contrary.

The Board is of course aware that the SSA found that 
fibromyalgia contributed significantly to the veteran's 
disability picture.  The Board does not necessarily dispute 
this. However, as explained above the Board is dealing with 
the disability rating to be assigned for VA purposes, taking 
Allen into consideration.  Thus, the Board's inquiry follows 
a different set of law and regulations than does that of the 
SSA.

Accordingly, for purposes of this claim, payment of 
compensation to the veteran for his fibromyalgia disability 
may only be one-half or 50 percent of the level of disability 
determined by the Rating Schedule, which in this case 
corresponds to a 20 percent rating Diagnostic Code 5025.
 
DeLuca considerations

The Board finds that the Court's holding in DeLuca, supra, 
and the provisions of 38 C.F.R. § 4.40 and § 4.45 are not for 
consideration.  In essence, the veteran is receiving the 
maximum schedular rating available under Diagnostic Code 
5025, considering Allen.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997), [if a claimant is already receiving the 
maximum disability rating available, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable].

Fenderson considerations

As discussed above, under Fenderson, staged ratings may be 
assigned for various periods of time if such are warranted.  
In this case, the Board finds that as the veteran's 
fibromyalgia has been nearly constant and refractory to 
therapy for many years.  The 20 percent rating assigned 
should therefore be assigned for the entire period from 
September 7, 1999.  

3.  Entitlement to an increased disability rating hiatal 
hernia with acid reflux disease, evaluated as 10 percent 
disabling.

Specific schedular criteria

The Rating Schedular provides that ratings under Diagnostic 
Codes 7301 though 7329, inclusive, 7331, 7342, and 7345 to 
7348 will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code that 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  See 38 C.F.R. 
§ 4.114 (2003).

Diagnostic Code 7346 provides that a 10 percent rating is 
warranted for a hiatal hernia with two or more of the 
symptoms required for the 30 percent rating, but of lesser 
severity than is required for that evaluation.  A 30 percent 
rating requires persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation accompanied by 
substernal or arm or shoulder pain, all of which is 
productive of a considerable impairment of health.  A 60 
percent rating requires symptoms of pain, vomiting, material 
weight loss, and hematemesis or melena with moderate anemia 
or other symptom combinations productive of severe impairment 
of health.  
See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2003).

It is noted that there are diseases of the digestive system, 
particularly within the abdomen, which, while differing in 
the site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition.  
Consequently, certain coexisting diseases in this area, as 
indicated in the instruction under the title "Diseases of 
the Digestive System," do not lend themselves to distinct 
and separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in 
§ 4.14.  See 38 C.F.R. § 4.113.

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2003); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14 (2003); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

Factual background

A VA outpatient report dated in November 1999 indicated that 
he had bloating and abdominal soreness for the past two 
weeks, with alternating periods of constipation and diarrhea; 
a December 1999 report noted that he had a diagnosis of 
reflux disease.

A VA physical examination conducted in December 1999 
disclosed that the veteran had a hiatal hernia with reflux 
and evidence of increased acid production, with complaints of 
reflux about twice a week but without associated nausea, 
vomiting, anemia or weight loss.  Additionally, it was noted 
that the veteran complained of experiencing daily epigastric 
distress and pyrosis (substernal pain or burning sensation), 
although he denied any difficulties swallowing liquids or 
solids.  He also stated that he had an irritable bowel and 
nervous colon, with bouts of diarrhea from one to three times 
per week and abdominal pain, particularly in the left 
quadrant.  The examiner concluded that the veteran's PTSD 
aggravated his hiatal hernia with acid reflux, and he 
estimated that the degree of aggravation was 50 percent.

In an April 2000 rating decision the RO granted service 
connection for a hiatal hernia with acid reflux disease 
secondary to the veteran's PTSD in accordance with 38 C.F.R. 
§ 3.310 and Allen, supra.  Relying on the findings reported 
above, the RO concluded that veteran's hiatal hernia with 
acid reflux, in toto, was 10 percent disabling under 
Diagnostic Code 7346, but only 5 percent disabling under 
Diagnostic Code 7346 based on the degree of aggravation from 
PTSD, 50 percent.  However, the RO rounded up the rating to 
10 percent.  The 10 percent rating was assigned effective 
from the date of claim filed for the disability, October 18, 
1999.

On VA examination in May 2001, the veteran stated that he was 
taking over-the-counter antacids for some relief of his acid 
reflux symptoms.  In addition, he reported that he had an 
irritable bowel for which he was taking Imodium PRN.  He 
complained of diffuse tenderness in the abdomen, and 
indicated that his bowel movements were normal with 
medication, but with occasional diarrhea if he did not take 
his medication.  The examiner noted that the veteran did not 
have any weight loss or hepatosplenomegaly, although his 
abdomen was mildly tender with palpation.  The diagnoses 
included history of hiatal hernia, diverticulosis of the 
sigmoid colon, and irritable bowel syndrome.

The SSA general medical evaluation in September 2000 noted 
his history of having had irritable bowel syndrome in the 
past, with a history of medication use that he evidently 
discontinued because he believed it made his condition worse.  
For those reasons, he told the SSA examiner that he simply 
had to be careful to have several bowel movements before 
going to work in the morning.  The SSA psychological 
evaluation conducted in September 2000 indicated noted that 
the veteran was taking Lansoprazole every morning for stomach 
acid control.  

Analysis

As an initial matter, the Board observes that the veteran and 
his representative have asserted that he should be assigned 
separate ratings for each diagnosed aspect of his digestive 
disability.  The Board is of course aware of the provisions 
of 38 C.F.R. § 4.25.  However, as noted above, VA regulations 
prohibit such separate ratings with respect to 
gastrointestinal conditions.  See 38 C.F.R. § 4.114.  

The veteran is service connected for hiatal hernia with acid 
reflux, which requires consideration of the criteria for such 
condition, as set forth under Diagnostic Code 7346.  As noted 
above, a disability rating of 60 percent under Code 7346 may 
be assigned for the veteran's acid reflux symptoms if 
involving pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health; the 
next lower rating is 30 percent, which is awarded for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

In this case, the Board finds that a preponderance of the 
evidence is against entitlement to a higher level of 
disability (above 10 percent) for any period of time over the 
course of the rating period.  The medical findings in this 
case do not support any basis in fact that the veteran has 
ever been anemic or that he has ever had hematemesis or 
melena, which must be present in some combination with other 
symptoms (pain, vomiting, material weight loss) to support a 
finding that the disability should be rated at 60 percent.  
It is also significant that the veteran has not himself 
reported having any symptoms corresponding to this level of 
disability.

Additionally, although the veteran reported complaints of 
daily epigastric distress and pyrosis at the time of his 1999 
VA exam, there is no showing of the key criteria necessary to 
support a 30 percent rating under Code 7346.  Indeed, the 
medical conclusions reached on both the 1999 and 2001 VA 
examinations do not support a finding that the veteran has 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation with substernal arm pain that is 
productive of considerable impairment of health due to his 
acid reflux symptoms; such level of disability is simply not 
shown by the clinical findings on those VA examinations.  

Significantly, the veteran denied any problems with 
swallowing food or liquids on his 1999 exam, and the 2001 VA 
exam report was significant only for some complaints of 
diffuse tenderness in the abdomen.  These findings clearly do 
not support epigastric distress with "dysphagia, pyrosis, 
and regurgitation with substernal arm pain."

Furthermore, the Board places great weight of probative value 
on the recently obtained medical records, which do not 
reflect treatment for acid reflux symptoms between 2000 and 
2004.  There are no objective clinical findings which are 
indicative of "considerable impairment of health" as that 
term is defined under Code 7346.  In short, the kinds of 
symptomatology associated with the assignment of a 30 percent 
rating are not present.  Based on the evidentiary record, the 
Board concludes that a preponderance of the evidence is 
against the assignment of a disability rating in excess of 
the currently assigned 10 percent under Diagnostic Code 7346 
for the veteran's service-connected hiatal hernia with acid 
reflux.

As noted above, the RO assigned a 10 percent rating for the 
veteran's gastrointestinal disorder in toto, remarked that 
applying Allen the disability was 
5 percent disabling but then rounded the rating back up to 10 
percent.  Since the currently assigned rating, 10 percent, is 
the same whether or not Allen factors are considered, the 
Board sees no need to address Allen considerations.

Fenderson considerations

As discussed above, under Fenderson, staged ratings may be 
assigned for various periods of time if such are warranted.  
In this case, as alluded to above the medical and other 
evidence shows that the veteran's acid reflux problems have 
remained essentially unchanged at the 10 percent disability 
rating level from the date of his initial claim of 
entitlement to service connection for this disability, 
October 18, 1999.

Extraschedular Ratings

The RO most recently considered the matter of extraschedular 
ratings for the veteran's PTSD, fibromyalgia, and hiatal 
hernia with acid reflux disease in the January 2004 SSOC.  
Since the matter of referral for an extraschedular evaluation 
has been considered by the RO, the Board will, accordingly, 
consider the provisions of 38 C.F.R. 3.321(b)(1) (2003).  See 
Bagwell v. Brown, 9 Vet. App. 157 (1996) [the question of an 
extraschedular rating is a component of a claim for an 
increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2003).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  The record does not reflect that the 
veteran has required frequent hospitalizations for PTSD, 
fibromyalgia or hiatal hernia with acid reflux disease.  
Indeed, the recently obtained VA and SSA medical reports 
reflect no hospitalizations for any medical condition between 
1996 and 2004.

Nor has marked interference with employment beyond what is 
already compensated by the individual schedular ratings 
assigned for each of the disabilities been shown.  In this 
regard, the Board notes that the veteran has been granted a 
total disability rating based on individual unemployability 
due to service-connected disabilities.  It is emphasized that 
this grant of benefits was established with consideration of 
all of the veteran's service-connected disabilities.  There 
is no medical evidence which demonstrates anything 
exceptional or unusual about the veteran's service-connected 
PTSD, fibromyalgia or hiatal hernia with acid reflux disease, 
individually, which is not contemplated in the criteria in 
Rating Schedule that would render the application of the 
regular schedular standards impracticable.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In summary, there is no evidence of an exceptional or unusual 
clinical picture, or of any other reason why an 
extraschedular rating should be assigned for any of the three 
service-connected disabilities here under consideration.  The 
Board therefore has determined that referral of the case for 
extra schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Earlier Effective Date Claims

4.  Entitlement to an effective date earlier than December 
23, 2000 for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

5.  Entitlement to an effective date earlier than December 
23, 2000 for the award of basic eligibility for Dependents' 
Educational Assistance under chapter 35, title 38, United 
States Code.

The veteran seeks an effective date earlier than December 23, 
2000 for the award of TDIU and for basic eligibility for 
chapter 35 education benefits, which is a derivative benefit 
of his TDIU award [given the RO's determination made in this 
case that his total rating was permanent in nature, see 
38 C.F.R. § 3.807(a)].  Consequently, these claims will be 
addressed together.  

The veteran has proffered no specific contentions regarding 
why an earlier effective date for TDIU and chapter 35 
benefits should be granted.

Pertinent law and regulations

Effective dates

Applicable law and VA regulations generally provide that the 
effective date for an award of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2003).

With respect to TDIU, 38 C.F.R. § 3.400(o) provides that 
awards of increases shall generally be effective from the 
date of receipt of claim or date entitlement arose, whichever 
is later, except as provided in paragraph (o)(2).  Paragraph 
(o)(2) provides that awards of disability compensation shall 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within 1 year from such date otherwise, 
date of receipt of claim.

Claims

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2003).  The term "claim" or "application" means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2003).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2003).

Appeals

An issue is placed in appellate status by the filing of a 
notice of disagreement (NOD).  Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C. § 7105, a NOD 
initiates appellate review in the VA administrative 
adjudication process].  A NOD is a written communication from 
a claimant or his representative expressing dissatisfaction 
or disagreement with an adjudicative determination by the 
agency of original jurisdiction and a desire to contest the 
result.  The NOD must be in terms which can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review.  38 C.F.R. § 20.201 (2003).  The 
NOD must be filed within one year from the date that the RO 
mails notice of the determination.  See 38 C.F.R. § 20.302(a) 
(2003).

The request for appellate review is completed by the 
claimant's filing of a substantive appeal [VA Form 9 or 
equivalent] after a statement of the case (SOC) is issued by 
VA.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (2003).

Finality

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2003).  The 
decision does not become final, however, unless the veteran 
is notified of the decision.  See Hauck v. Brown, 6 Vet. App. 
518 (1994), 38 C.F.R. § 3.103(a) (2003).

Factual background

The record shows that the veteran filed an original claim 
seeking a TDIU rating on December 15, 1997.  See Veteran's 
Application for Increased Compensation based on 
Unemployability, VA Form 21-8940, dated December 2, 1997.  He 
claimed that he became too disabled to work in 1977, but he 
further indicated that he had been employed since 1984 as a 
school bus driver working 15 hours a week.

The RO deferred adjudication of the veteran's TDIU claim in 
rating decisions issued in April 1999, September 1999 and 
November 1999 while further action was taken with regard to 
other claims.  Finally, the RO issued a rating decision in 
April 2000 denying the veteran entitlement to TDIU.  The 
veteran was notified of the RO's denial of his TDIU claim on 
April 25, 2000.   The veteran's former representative filed a 
NOD in May 2000; the RO returned this document for signature, 
and a signed copy of the NOD was timely received by the RO in 
July 2000.

For reasons that remain unclear, the RO did not issue the 
veteran a SOC as to the TDIU in accordance with established 
appellate procedures.  See 38 C.F.R. § 19.26.  The next 
action taken on this claim was at the behest of the veteran, 
who filed a statement in January 2001 wherein he made 
reference to his appeal of several issues then pending, to 
include his claim for "unemployability".  He further 
indicated in this statement that he had quit his part-time 
job as a school bus driver in December 2000 and filed a claim 
for disability benefits with the SSA.  He also submitted at 
that time a Statement in Support of Claim wherein reiterated 
his statement that he stopped working entirely as of December 
22, 2000, and a new VA Form 21-8940, which disclosed that he 
last worked full time in 1992 and worked as a school bus 
driver part-time from 1984 to 2000.

It appears the RO interpreted the veteran's January 2001 
submission as a new claim for TDIU.  He was sent a 
development letter regarding this claim in June 2001, at 
which time he was requested to provide additional 
evidence/information regarding a "reopened" claim for TDIU.  
Thereafter, TDIU and basic eligibility for chapter 35 
benefits was granted by a rating decision in October 2001.  
The RO assigned effective dates of December 23, 2000 for both 
the TDIU and basic eligibility for chapter 35 benefits.  The 
veteran has since perfected an appeal challenging the 
effective date for these awards.

Analysis

The RO established December 23, 2000 as the date of claim, 
and also the effective date of the awards of TDIU and basis 
eligibility for chapter 35 benefits, in light of the 
veteran's January 2001 claim for TDIU which indicated that he 
stopped working entirely on December 22, 2000.  See 38 C.F.R. 
§ 3.400(o)(2) [awards of disability compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within 1 year from such date otherwise, date of 
receipt of claim].  In essence, the RO determined that no 
other claim or appeal was pending as of that date.  The Board 
will therefore explore whether a viable claim was filed prior 
to December 23, 2000 that could establish entitlement to an 
earlier effective date.  For reasons stated immediately below 
the Board believes that the veteran had a TDIU claim pending 
since December 15, 1997 and that an effective date for TDIU 
and Chapter 35 benefits may be awarded as of that date. 

As noted above, the record shows that the veteran initially 
filed his claim for TDIU on December 15, 1997.  No prior 
claim or appeal for TDIU was pending on that date, and the 
veteran has pointed to no communication from him or on his 
behalf which could be construed as a TDIU claim.  
Adjudication of the December 15, 1997 TDIU claim by the RO 
was deferred on several occasions until April 2000 when the 
RO issued a rating decision denying entitlement to TDIU.  The 
veteran's former representative filed a timely NOD in May 
2000.  However, the RO did not furnish a SOC as requited by 
VA appellate procedures.  See 38 C.F.R. §§ 19.26, 19.29, 
19.30 (2003).  No further action was taken on this matter 
until the veteran filed a new VA Form 21-8920, in January 
2001, which as noted above the RO evidently interpreted as a 
new claim for TDIU.  Subsequently, entitlement to TDIU was 
granted, along with basic eligibility for chapter 35 
benefits.

In view of the foregoing, the Board finds that the veteran 
continuously prosecuted an appeal of the TDIU claim beginning 
from the date of his initial claim for TDIU filed in December 
1997, and continuing with the timely filing of his NOD to the 
April 2000 rating decision after the RO's initial denial of 
his claim.  In the interim, there was no final unappealed 
decision denying the TDIU claim and no communication form the 
veteran indicative of a withdrawal of the claim.  The 
subsequent grant of TDIU via the October 2001 rating decision 
requires assignment of the effective date for this award to 
the date of claim, December 15, 1997, pursuant to 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.

The effective date for the award of basic eligibility for 
chapter 35 benefits is also assigned from that date in light 
of the RO's determination that the veteran's total rating was 
permanent in nature under 38 C.F.R. § 3.807(a), which the 
Board will not quarrel with for purposes of this earlier 
effective date claim.



Other possible claims

The applicable statutory and regulatory provisions require 
that VA look to all communications from a claimant which may 
be interpreted as applications or claims, formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 
3.155(a); see also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  An informal claim must identify the benefit 
sought.  See 38 C.F.R. § 3.155(a); see also Dunson v. Brown, 
4 Vet. App. 327, 330 (1993).

The Court has held that a claim for TDIU is "merely an 
alternative way to obtain a total disability rating without 
being rated 100 percent disabled under the rating schedule."  
See Norris v. West, 12 Vet. App. 413, 421 (1999).  In 
essence, a TDIU claim is a type of increased rating claim.  

In this case, there is no evidence that any other 
communication or action from either the veteran, his 
representative or a Member of Congress or some other person 
acting as his friend which reflects an intent to file for an 
increased rating on the basis of TDIU prior to December 15, 
1997.  The veteran and his representative have pointed to no 
such communication.

As noted above, 38 C.F.R. § 3.157 provides that the date of a 
VA hospitalization or examination may be accepted as an 
informal request for increase or reopening, which under 
section 3.155(c), may then be accepted as the formal claim 
provided it is filed within a year after such date.  However, 
a review of the record reveals that there is no indication 
that the veteran ever filed a specific TDIU claim at any time 
prior to December 15, 1997, nor did he ever contend that he 
could not work due to service-connected disabilities until he 
filed his initial claim for TDIU.  See Servello, supra.  

It is undisputed that the veteran was employed for many years 
as a school bus driver prior to December 15, 1997, and that 
he continued to work in this capacity, although on a part-
time basis, through the end of December 2000.  The Board has 
considered the veteran's SSA records in this regard.  
Although SSA found the veteran disabled from May 2000, it is 
shown factually that he was still working through the end of 
December 2000.  Thus, there is no evidence of the existence 
of a medical report earlier than December 15, 1997 which 
could serve as an informal claim for TDIU under 38 C.F.R. 
§§ 3.155 and 3157.  The veteran himself has pointed to no 
such medical report.

Factually ascertainable increase in disability under 38 
C.F.R. § 3.400(o)

The evidence provides no basis to award an earlier effective 
date on account of an ascertainable increase in disability 
under 38 C.F.R. § 3.400(o).  This is so because there exists 
no pertinent medical or other competent evidence dated within 
the year-long period prior to December 15, 1997 showing that 
the veteran could not work due to his service-connected 
disabilities.  As noted above, in the year-long period prior 
to December 1997, the veteran was service connected only for 
PTSD, rated 30 percent disabling; therefore, he did not meet 
the criteria either for a TDIU rating or for basic 
eligibility for chapter 35 education benefits during that 
period.  See 38 C.F.R. § 4.16.  Accordingly, there is no 
legal basis to award an earlier effective date for the awards 
of TDIU and the derivative chapter 35 eligibility prior to 
December 15, 1997.


ORDER

An increased rating, 70 percent, for PTSD is granted, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.

Entitlement to a disability rating in excess of 20 percent 
for fibromyalgia is denied.

Entitlement to a disability rating in excess of 10 percent 
for a hiatal hernia with acid reflux disease is denied.

An effective date of December 15, 1997 for the award of TDIU 
and for eligibility for chapter 35 benefits is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



